DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 09/17/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims    
Claims 1, 3-9, 11, and 22-26 are pending (claim set as filed on 09/17/2020).

Priority
	This application is a CON of application no. 13/335,323 filed on 12/22/2011 which claims a provisional application no. 61/428,867 filed on 12/31/2010 and provisional application no. 61/474,691 filed on 04/12/2011.

Information Disclosure Statement
	The Information Disclosure Statements filed on 09/25/2020 and 12/23/2020 has been considered.

Withdrawal of Rejections
The response and amendments filed on 09/17/2020 are acknowledged. The previously applied minor objections and/or rejections, not explicitly restated herein, have been withdrawn necessitated by formal corrections or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining, of the main claim rejections are detailed below in the Examiner’s response to arguments section. 
Briefly, the claim rejections over Sprenger and Rodenas references have been withdrawn necessitated by amendments because they teach compositions comprising probiotics.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Maintained Rejections
Claim Rejections - 35 USC §112, New Matter
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 11, and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 claims 1 and 22-23 have been amended include “wherein the nutritional composition does not comprise a probiotic”. This newly added negative limitation is considered as new matter. The MPEP at 2173.05(i) states that:
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.
Said phrase introduces a new concept into the claims since the specification fails to provide a positive recitation of said phrase. The mere absence of a positive recitation is not basis for an exclusion. The express exclusion of certain elements implies the permissible inclusion of all other elements not so expressly excluded. Hence, this illustrates that such negative limitations do, in fact, introduce new concepts. 
Claims 3-9, 11, and 24-26 are rejected because they are dependent claims that do not overcome the deficiencies of the rejected claim from which they depend.

Examiner’s Response to Arguments
Applicant’s arguments filed on 09/17/2020 have been fully considered but they are not persuasive and deemed insufficient to overcome the previous new matter rejection.
II. Rejection of Claims Under 35 U.S.C. §112(a) (pages 4-5 of Applicant’s remarks)
	In response to Applicant’s argument that the specification clearly indicates that probiotics are optional ingredients and does provide implicit and/or inherent support for the phrase 

Claim Rejections - 35 USC §102, Anticipation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 11, and 22-26 are rejected under 35 U.S.C. 102(b) as being anticipated by Prieto (US 2002/0019991 A1 – previously cited).
Prieto’s general disclosure relates to compositions containing at least one fucose residue in an α-2 linkage and uses thereof. In particular, such compositions can be used in the treatment and prevention of gastrointestinal infections (e.g. diarrhea or enterocolitis) (see abstract & ¶ [0002], [0013]).
Regarding claims 1, 9, and 22-26, Prieto teaches a pharmaceutical composition comprising at least one fucose residue in an α-2 linkage and a pharmaceutically acceptable carrier. The at least one fucose residue in an α-2 linkage may be present in a compound selected from the group consisting of, for example, 2’-fucosyllactose and this nutritional composition may be, for example, an infant formula (see ¶ [0010]-[0011], [0035]). Moreover, the present invention also encompasses a method of preventing or treating diarrhea or necrotic enterocolitis in a patient. This method comprises administering a composition comprising at least one fucose residue in an α-2 linkage to a patient in need of such prevention or treatment (see ¶ [0013], [0038]). Prieto further teaches 0.5, 1, or 2 mg/mL of 2’-fucosyllactose and also teaches that a 
Regarding claims 3-8 and 11 pertaining to reducing the frequency and amplitude of contractions, provides that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims. Moreover, the MPEP at 2111.04 states that a wherein or whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. Per MPEP 2112.02: Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. Thus, since Prieto teaches the same composition comprising 2’-FL, it will inherently have the same function. 

	Examiner’s Response to Arguments
Applicant’s arguments filed on 09/17/2020 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior art reference of Prieto.
In response to Applicant’s argument on page 5 that:
[AltContent: arrow]
    PNG
    media_image1.png
    536
    944
    media_image1.png
    Greyscale
   	

The following is the Examiner’s version of paragraph of [0173] of the instant specification:

    PNG
    media_image2.png
    743
    1138
    media_image2.png
    Greyscale

Therefore, Applicant cannot have it both ways. Claim 1’s preamble was recites “A method of reducing the frequency or amplitude of contractions the gastrointestinal tract of an infant in need thereof” does not have explicit support for this recognized patient population in the specification (hence, a new matter rejection was made in the final Office action mailed on 05/31/2019). If Applicant contends that ¶ [0173] supports the patient population, then necrotizing enterocolitis would be a specie of claim 1’s genus and Prieto would anticipate the claims.
	Thus, for the reasons of record, the Examiner maintains the position that Prieto anticipates claims 1, 3-9, and 11 and explanation of facts were provided to support inherency. 
Maintained Rejections - Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Examiner’s note: maintained or held in abeyance at Applicant’s request.
Claims 1, 3-9, 11, and 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 21-25 (claim set as filed on 09/21/2020) of co-pending Application No. 13/335,323. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1, 9, and 22-26, ‘323 teaches a method of stimulating enteric nerve cells in the gastrointestinal tract of an infant in need thereof, the method comprising administering to the individual a nutritional composition comprising a neutral human milk oligosaccharide 2’-fucosyllactose in a concentration of from about 0.001 mg/mL to less than 2.0 mg/mL, and a macronutrient selected from the group consisting of fat, protein, carbohydrate, and combinations thereof (see claims 1, 5, and 21-25 of ‘323). Stimulating enteric nerve cells would either increase or reduce contractions and thus, one would at once envisage the specie of the amended claims. 323 teaches wherein the nutritional composition does not comprise a probiotic (see base claims’ last limitation).
Regarding claims 3-8 and 11, that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-9, 11, and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, and 10 of US Patent No. 9,539,269 . Although the claims at issue are not identical, they are not patentably distinct from each other because ‘269 are the narrower claims, in part, that read on the broader instant claims:
Regarding claims 1, 9, and 22-26, ‘269 teaches a method of reducing the incidence of necrotizing enterocolitis in an infant, toddler, or child in need thereof, the method comprising administering to the infant, toddler, or child a nutritional composition comprising human milk oligosaccharides selected from the group consisting of 2’-fucosyllactose, lacto-N-neotetraose, and combinations thereof in a total amount of from about 0.001 mg/mL to about 20 mg/mL (see claims 1, 4, 6, and 10 of ‘269). ‘269’s composition does not comprise a probiotic.
Regarding claims 3-8 and 11 since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims. 

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653